Citation Nr: 1207017	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 09-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2007, the RO granted the Veteran service connection for PTSD and assigned an initial rating for this disability of 50 percent, effective from November 20, 2006, the date of his application for service connection for PTSD. In April 2008, within the one-year appeal period for the November 2007 rating decision, new and material evidence as to the proper initial rating to be assigned was received, in the form of VA records of psychiatric treatment from November 2007 to April 2008. Thus, readjudication of the initial rating was required. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). This readjudication was accomplished in October 2008, and the Veteran timely appealed the October 2008 rating decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In a February 2012 Appellant's Brief the Veteran's representative asserted that the Veteran's service-connected PTSD had worsened since the time of the most recent VA examination in March 2009 and was worse than currently evaluated. As a result, the Veteran must be scheduled for a new examination and opinion as to the nature and severity of his service-connected PTSD. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In addition, on remand, the RO/AMC must seek to obtain all relevant records of VA treatment from March 2009 forward, or any other identified medical records relevant to the severity of the Veteran's psychiatric disability. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from March 2009 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant VA records of treatment from March 2009 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Ascertain whether the Veteran has applied for or is in receipt of Social Security Administration (SSA) disability benefits, and if so, seek to obtain all relevant records from the SSA.




3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's service-connected PTSD.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must assign a Global Assessment of Functioning (GAF) score with a fully reasoned explanation for the score assigned.

(d) The examiner must provide findings as to the impact of the Veteran's PTSD on (i) his social functioning, (ii) his occupational functioning (iii) his ordinary activities of daily life, and (iv) his activities of daily living (ADLs).





(e) The examiner must provide an opinion as to whether the Veteran is unemployable as a result of his service-connected PTSD.

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(g) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



